624 S.E.2d 271 (2005)
276 Ga. App. 682
COTTON
v.
RAY (Two Cases).
Nos. A05A1676, A05A1677.
Court of Appeals of Georgia.
December 6, 2005.
*272 Vandroth Cotton, Decatur, pro se.
Antonio Ray, Ellenwood, pro se.
BERNES, Judge.
The State Court of DeKalb County granted Antonio Ray a writ of possession against Vandroth Cotton and ordered Cotton to pay Ray overdue rent, court costs, and interest. The state court subsequently ordered Cotton to pay $3,000 into the court registry by no later than April 18, 2005, and $1,000 into the court registry by the fifth day of each month thereafter. Cotton now appeals. For the reasons that follow, we affirm.
"There is a presumption that the judgment below was correct." (Citation and punctuation omitted.) Florence v. Green Acres Mobile Home Estates, 230 Ga.App. 91, 92(2), 495 S.E.2d 346 (1998). "A party alleging error carries the burden of showing it affirmatively by the record, and when that burden is not met, the judgment is assumed to be correct and will be affirmed." Boles v. Lee, 270 Ga. 454, 455(1), 511 S.E.2d 177 (1999).
On appeal, Cotton argues that the evidence clearly demonstrates that he paid his rent in full for the entire past year plus the applicable late charges, and that "when [Ray] took [him] to court [he] paid court costs also." However, there is nothing in the record to support Cotton's argument. Although the record reflects that the state court conducted an evidentiary hearing in which the court heard testimony and received evidence, no transcript of the hearing has been included in the record on appeal. Furthermore, no lease agreement, rent-related documents, or other substantive evidence appears in the appellate record. Under these circumstances, we must presume that the state court's order and judgment were based on sufficient, competent evidence. Trevino v. Flanders, 231 Ga.App. 782, 782-783(1), 501 S.E.2d 13 (1998); Florence, 230 Ga.App. at 92(2), 495 S.E.2d 346. Thus, Cotton has failed to carry his burden of showing error by the state court affirmatively by the record, and so we affirm.
Judgment affirmed.
BLACKBURN, P.J., and MILLER, J., concur.